DETAILED ACTION

Status of Claims
Amendment filed February 22, 2021 is acknowledged.   
Claims 1-43, 49-50 have been cancelled by the applicant.
Claims 44-48 and 51-63 are pending. 
Claims 44, 53, 54, and 63 have been amended.    
Claims 44-48 and 51-63 are examined below.
Claims 44-48 and 51-63 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Drawings
The drawings were received on February 22, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 44-48 and 51-63 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 44, nowhere in the prior art is the explicit combination of limitations which includes a device, comprising:
a photonic device having multiple active layers arranged in a stack, the active layers including a charge carrier energy filtering layer between a charge carrier acceleration layer and an photonic layer that emits and absorbs light,
the active layers being configured such that application of a voltage across the active layers controls emission and absorption of light from the photonic layer,
the filtering layer preventing charge carriers with a first range of energy from reaching the light photonic layer from the accelerator layer while allowing charge carriers with a second range of energy to reach the light photonic layer from the accelerator layer, 
the active layers being configured such that recombination of the charge carriers with the second range of energy and momentum in the photonic layer produces the light emission from the photonic layer,
the photonic layer includes an epitaxially deposited material selected from a group consisting of Si, Ge, a random alloy of Si, and a random alloy of Ge; and
a CMOS device monolithically integrated with the photonic device, the CMOS device and the photonic device being on a substrate having an active region, at least one of the active layers being epitaxially deposited on the active region of the substrate, 


Regarding claim 54, nowhere in the prior art is the explicit combination of limitations which includes a device, comprising:
a photonic device having multiple active layers arranged in a stack, the active layers including a charge carrier energy filtering layer, an acceleration layer and a photonic layer that emits and absorbs light,
the active layers being configured such that application of a voltage across the active layers controls emission of light from the photonic layer and absorption of the light by the photonic layer, 
the filtering layer preventing charge carriers with a first range of energy from reaching the light photonic layer from the accelerator layer while allowing charge carriers with a second range of energy to reach the light photonic layer from the accelerator layer,
the active layers being configured such that recombination of the charge carriers with the second range of energy and momentum in the photonic layer produces the light emission from the photonic layer,
the photonic layer includes an epitaxially deposited material selected from a group consisting of Si, Ge, a random alloy of Si, and a random alloy of Ge,
the acceleration layer having a bandgap that is wider than a bandgap of the photonic layer, the photonic layer having a bandgap narrower than a bandgap of the acceleration layer a capping layer on the photonic layer, the capping layer having a bandgap wider than the bandgap of the photonic layer, the capping layer providing conduction and valence band barriers; and
a CMOS device monolithically integrated with the photonic device, the CMOS device and the photonic device being on a substrate, 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DIANA C VIEIRA/Examiner, Art Unit 2817   
/PHAT X CAO/Primary Examiner, Art Unit 2817